Wagner, Judge,
delivered the opinion of the court.
The record in this case shows that the appeal was taken more than thirty days before the commencement of the present term of this court, and that the appellant has entirely failed to prosecute his suit. The respondent now presents to the court here a perfect transcript of the record, and asks for an affirmance of the judgment. No cause being shown for the delay on the part of the appellant, the judgment will be affirmed.
The other judges concur.